                                United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    DAVID NORRIS DAUGHTREY                             §
                                                       §   Civil Action No. 4:16-CV-432
    v.                                                 §   (Judge Mazzant/Judge Nowak)
                                                       §
    COMMISSIONER, SSA                                  §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On April 14, 2021, the report of the Magistrate Judge (Dkt. #25) was entered containing proposed

    findings of fact and recommendations that Plaintiff’s Motion for Attorney Fees pursuant to

    42 U.S.C. § 406(b) (Dkt. #17) be granted.

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

    conclusions of the Court.

           It is therefore ORDERED that Plaintiff’s § 406(b) Motion (Dkt. #17) is GRANTED.

    Plaintiff’s attorney is awarded a fee in the amount of thirty-three thousand four hundred ninety-
.   nine dollars and twenty-five cents ($33,499.25), to be paid from Plaintiff’s past due benefits being

    withheld by the Commissioner for attorney fees. Upon receipt of such payment, Plaintiff’s

    attorney shall refund to Plaintiff the EAJA award previously granted in this cause.

           IT IS SO ORDERED.
           SIGNED this 30th day of April, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
